Exhibit 10.8(h)

 

IRIS INTERNATIONAL, INC (“IRIS”)

 

KEY EMPLOYEE AGREEMENT

For

 

MARTIN G. PARAVATO

 

IRIS International, Inc., a Delaware corporation (the “Company”), agrees with
you as follows:

 

1. Position and Responsibilities.

 

1.1 The Company will employ you and you shall serve in an executive capacity as
CORPORATE VICE PRESIDENT, FINANCE AND CHIEF FINANCIAL OFFICER and perform the
duties customarily associated with such capacity from time to time as the
Company shall reasonably designate or as shall be reasonably appropriate and
necessary in connection with such employment.

 

1.2 Subject to Section 4 below, you will, to the best of your ability, devote
your full time and best efforts to the performance of your duties hereunder and
the business and affairs of the Company. You will report to the Company’s Chief
Executive Officer (“CEO”). You will also have primary responsibility for
communicating with the Company’s Audit Committee and assisting the committee in
discharging its duties.

 

1.3 You will duly, punctually and faithfully perform and observe any and all
rules and regulations which the Company may now or shall hereafter establish
governing the conduct of its business, except to the extent that such rules and
regulations may be inconsistent with your executive position.

 

2. Term of Employment; Termination.

 

2.1 The commencement of your employment shall be January 1, 2004 (your “Start
Date”).

 

2.2 Unless otherwise mutually agreed in writing, this Agreement and your
employment by the Company pursuant to this Agreement shall be terminated on the
earliest of:

 

(a) your death, or any illness, disability or other incapacity that renders you
physically unable regularly to perform your duties hereunder for a period in
excess of one hundred twenty (120) consecutive days or more than one hundred
eighty (180) days in any consecutive twelve (12) month period;

 

(b) thirty (30) days after you, for any reason, give written notice to the
Company of your resignation; or

 

Page 1 of 5



--------------------------------------------------------------------------------

(c) immediately with cause or without cause only after one year from the start
date,

 

2.3 The determination regarding whether you are physically unable regularly to
perform your duties (as described in Section 2.2 (a)) shall be made by the Board
of Directors.

 

2.4 Any notice required pursuant to this Section 2 shall be given in accordance
with the provisions of Section 9 hereof. The exercise of either party’s right to
terminate this Agreement pursuant to subsections 2.2 (b) or (c) are not
exclusive and shall not effect either party’s right to seek remedies.

 

2.5 You may be terminated with our without cause. If you are terminated without
cause, you will be entitled to certain severance benefits as described in this
Agreement. You shall be deemed terminated “for cause” if, in the reasonable
determination of the Company, you (a) commit an act that is fraudulent,
dishonest or a material breach of the Company’s policies, including wrongful
disclosure of any trade secrets or other confidential information of the
Company, or material breach of Section 4 of this Agreement or any material
provision of the Proprietary Information Agreement (as defined in Section 5),
(b) are convicted of a felony under federal, state, or local law applicable to
the Company or (c) intentionally refuse, without proper cause, to substantially
perform duties after a demand for such performance has been delivered in writing
by the Company’s Chief Executive Officer or the Board of Directors, which notice
shall specify the alleged instance of breach, and, shall provide you with
reasonable time in which to remedy such breach.

 

3. Compensation; Benefits; and Investment Rights:

 

3.1 Company shall pay to you for the services to be rendered hereunder a base
salary at an annual rate of $200,000 subject to increases in accordance with the
policies of the Company, as determined by its Board of Directors, in force from
time to time, payable in installments in accordance with Company policy. You
shall also be entitled to all rights and benefits for which you shall be
eligible under bonus, pension, group insurance, long-term disability, life
insurance, profit-sharing and other Company benefits which may be in force from
time to time and provided specifically to you or for the Company’s executive
officers generally.

 

3.2 You will be awarded a 5 year incentive stock option (ISO) to purchase 50,000
shares of the Company’s Common Stock at per share price equal to the average
fair market value of our common stock at the close of market for the ten trading
days preceding your Start Date, such option to vest in three equal installments
on the first, second and third anniversaries of your Start Date. You will also
be awarded a fully vested 5-year incentive stock option (ISO) to purchase 20,000
shares of the Company’s Common Stock at per share price, described above. The
Company represents that the Board of Directors has acted

 

Page 2 of 5



--------------------------------------------------------------------------------

upon your option grant. The Company acknowledges that the option grants
described in this Section 3.2 constitute a substantial inducement to you to
accept employment with the Company. In addition to the foregoing, at the
anniversary date of your employment, you will be eligible for further option
awards, commensurate with other senior executive officers, based on your
performance as determined by the CEO and the Compensation Committee of the Board
of Directors.

 

3.3 You shall be eligible to participate in the Company’s ESPP Program as in
effect from time to time. The ESPP Program currently provides that employees may
purchase common stock of the Company at a 50% discount from the market price in
an aggregate amount up to 15% of your total cash compensation.

 

3.4 You shall also be eligible for an annual bonus of up to 50% of your salary
to be determined by the CEO and Compensation Committee of the Board of Directors
in accordance to the Company Bonus Program.

 

3.5 You shall be entitled for four (4) weeks of paid vacation per year to be
taken at such time as will not interfere with the performance of your duties.
You will also be entitled to illness days during the term of this Agreement
consistent with the Company’s standard practice for its employees generally as
in effect from time to time.

 

3.6 In the event you are terminated without cause any time pursuant to Section
2.2 ( c ) hereof, the Company shall pay you the equivalent of twelve (12) months
base salary following such termination. At the choice of the Company, payment
may be in the form of a lump sum payment or through regular payroll payments
over the twelve (12) month period. Termination without cause shall include
“constructive termination” which means a significant diminution of your
fundamental responsibilities as Vice President, Finance and Chief Financial
Officer or base compensation, or relocation outside Los Angeles or Ventura
counties.

 

4. Other Activities During Employment.

 

4.1 Except with the prior written consent of the Company’s Board of Directors,
you will not during the term of this Agreement undertake or engage in any other
employment, occupation or business enterprise, other than ones in which you are
a passive investor in non-competitive businesses. You may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of your duties hereunder.

 

4.2 Except as permitted by Section 4.3, you will not acquire, assume or
participate in, directly or indirectly, any position, investment or interest,
known by you to be adverse or antagonistic to, or competitive with, the Company,
its businesses or prospects, financial or otherwise.

 

Page 3 of 5



--------------------------------------------------------------------------------

4.3 During the term of your employment by the Company (except on behalf of the
Company), you will not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by you to directly or
indirectly complete with the Company, throughout the world, in any line of
business engaged in (or planned to be engaged in) by the Company; provided,
however, that anything above to the contrary notwithstanding, you may own, as a
passive investor, securities of any competitor corporation, so long as your
direct holdings in any one such corporation shall not in the aggregate
constitute more than 1% of the publicly-traded voting stock of such corporation.

 

5. Proprietary Information and Inventions. You agree to sign and be bound by the
provisions of the Company’s standard Confidentiality and Non-Solicitation
Agreement.

 

6. Remedies. Your duties under the Confidentiality and Non-Solicitation
Agreement shall survive termination of your employment with the Company. You
acknowledge that a remedy at law for any breach or threatened breach by you of
the provisions of the Confidentiality and Non-Solicitation Agreement would be
inadequate and you therefore agree that the Company shall be entitled to
injunctive relief in case of any such breach or threatened breach.

 

7. Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned by the Company or by you.

 

8. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal, or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

9. Notices. Any notice which the Company is required or may desire to give you
shall be given by personal delivery or registered or certified mail, return
receipt requested, addressed to you at the address of record with the Company,
or at such other place as you may from time to time designate in writing. Any
notice which you are required or may desire to give to the Company hereunder
shall be given by personal delivery or by registered or certified mail, return
receipt requested, addressed to the Company at its principal office, or at such
other office as the Company may from time to time designate in writing. The

 

Page 4 of 5



--------------------------------------------------------------------------------

date of personal delivery or the date of mailing any such notice shall be deemed
to be the date of delivery thereof.

 

10. Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

11. Complete Agreement; Amendments. The foregoing, together with the
Confidentiality and Non-Solicitation Agreement, is the entire agreement of the
parties with respect to the subject matter hereof and thereof and may not be
amended, supplemented, canceled or discharged except by written instrument
executed by both parties hereto.

 

12. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

13. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.

 

In Witness Whereof, the parties have executed this Key Employee Agreement on the
day and year written below.

 

IRIS INTERNATIONAL, INC. By:   /s/ César M. García    

--------------------------------------------------------------------------------

   

César M. García

President & CEO

 

Date: January 5, 2004

 

Accepted and agreed to this

 

5th day of January 2004

/s/ Martin G. Paravato

--------------------------------------------------------------------------------

Martin G. Paravato

 

Page 5 of 5